Opinion by
Head, J.,
The findings of fact filed by the late Judge Ralston were afterwards approved and adopted by the court in banc. It is clear to us they were supported by evidence and therefore they come to this court as if they had been found by a jury after a proper trial. These facts having been thus established, the legal conclusion that the bill should be dismissed was inevitable.
We can find nothing in the record that would warrant us in disturbing or setting aside the findings of fact re*568ferred to and we therefore necessarily conclude that the decree dismissing the bill was a proper one.
Decree affirmed.